DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 18-29) in the reply filed on 5/14/2021 is acknowledged.
Claims 30-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/14/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims18-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frougler et al (US Patent No. 9,947,804)

    PNG
    media_image1.png
    389
    582
    media_image1.png
    Greyscale

Fig 15, 102; first insulating films Fig 15, 146 embedded in an upper portion of the substrate Fig 15, 102; a source region and a drain region Fig 15, 150 disposed on the respective first insulating films Fig 15; a channel Fig 15, 114 disposed between the source region and the drain region and formed to partially cover the first insulating films Fig 15; a gate Fig 15, 166 disposed on the channel; and second insulating films Fig 15, 124 in contact with respective side surfaces of the gate Fig 15.
Regarding claim 19, Frougler discloses wherein the field effect transistor comprises no punch-through stoppers Fig 15.
Regarding claim 20, Frougler discloses wherein the first and second insulating films comprise at least one insulation material selected from the group consisting of SiO2, A1203, HfO2, ZrO2, Si3N4, perovskite oxide, and combinations thereof (Column 7, lines 19-30 and Column 11, lines 1-20).
Regarding claim 21, Frougler discloses wherein the substrate comprises one or more materials selected from the group consisting of silicon, germanium, tin, Group III compounds, Group IV compounds, Group V compounds, and heterogeneous compounds thereof (Column 5, lines 38-50).
Regarding claim 22, Frougler discloses wherein the gate is a polysilicon gate or a replacement metal gate (Column 14, lines 15-30).
Regarding claim 23, Frougler discloses wherein the field effect transistor is a metal oxide semiconductor field effect transistor (MOSFET) Fig 15 (Column 14, lines 15-30).
Regarding claim 24, Frougler discloses a field effect transistor comprising: a substrate Fig 15, 102; first insulating films Fig 15, 146 embedded in an upper portion of the substrate Fig 15, 102 such that upper portions of the respective first insulating films are exposed Fig 13; a source region and a drain region Fig 15, 150 disposed on the respective first insulating films Fig 15; a plurality of horizontally extending channels and a plurality of spacings alternatively arranged in a vertical direction and positioned between the source region and the drain region Fig 15; a gate Fig 15, 166  disposed on uppermost of the spacing among the plurality of spacings Fig 15; and second insulating films Fig 15, 124, one of which is in contact with the source region and the spacing and the other of which is in contact with the drain region and the spacing, the second insulating films vertically extending along respective side surfaces to the surface Fig 15.
Regarding claim 25, Frougler discloses wherein the field effect transistor comprises no punch-through stoppers Fig 15.
Regarding claim 26, Frougler discloses wherein the first and second insulating films comprise at least one insulation material selected from the group consisting of SiO2, A1203, HfO2, ZrO2, Si3N4, perovskite oxide, and combinations thereof (Column 7, lines 19-30 and Column 11, lines 1-20).
Regarding claim 27, Frougler discloses wherein the substrate comprises one or more materials selected from the group consisting of silicon, germanium, tin, Group III compounds, Group IV compounds, Group V compounds, and heterogeneous compounds thereof (Column 5, lines 38-50).
Regarding claim 28, Frougler discloses wherein the gate is a polysilicon gate or a replacement metal gate (Column 14, lines 15-30).
Fig 15 (Column 14, lines 15-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811